OPINION — AG — (1) A COUNTY ATTORNEY MAY HAVE SUCH INVESTIGATORS AND/OR EVIDENCE MEN AS HE MAY PROPOSE AND ESTABLISH THE NEED OF AND THE COUNTY COMMISSIONERS WILL APPROVE.  (2) THE INVESTIGATOR MAY PERFORM ANY DUTIES DIRECTED TO BE PERFORMED BY THE DISTRICT ATTORNEY, SUBJECT ONLY TO THE LIMITATIONS THAT THEY BE GERMANE TO THE DUTIES OF THE DISTRICT ATTORNEY AND NOT OTHERWISE PROHIBITED BY LAW.  (3) THE TERM "PEACE OFFICER" IS DEFINED IN 21 O.S. 1961 99 [21-99] AS INCLUDING "ANY SHERIFF, CONSTABLE OR POLICEMAN, AND ANY OTHER OFFICERS WHOSE DUTY IT IS TO ENFORCE AND PRESERVE THE PUBLIC PEACE". WE ARE NOT OF THE OPINION THAT AN INVESTIGATOR FOR A DISTRICT ATTORNEY DOES NOT FALL WITHIN THIS DEFINITION. WE ALSO ARE OF THE OPINION THAT HE WOULD BE MERELY AN EMPLOYEE OF THE DISTRICT ATTORNEY AND THEREFORE NOT A "PUBLIC OFFICER" WITHIN THE MEANING OF 21 O.S. 1961 1274 [21-1274], WHICH PERMITS "PUBLIC OFFICERS" TO CARRY FIREARMS IN THE DISCHARGE OF THEIR DUTIES. CITE: 19 O.S. 1961 203 [19-203], 19 O.S. 1961 204 [19-204] 19 O.S. 1961 180.65 [19-180.65] (HUGH COLLUM)